Title: To Thomas Jefferson from Albert Gallatin, 27 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 27 1807
                        
                        Apprehending that the attorney general may have carried away my letter to you respecting the act of last
                            session on the subject of the Orleans & Louisiana claims, I enclose a copy of it. It is necessary that the act should be
                            transmitted to the several land officers: and if the state of your health will permit a few moments attention, not to the
                            question of law which is not easy of solution, but to that of policy, vizt whether we shall interfere or not, the sooner
                            we put the boards in a state of activity, the better it will tend to quiet the people. There are still three vacancies
                            which should be early filled—two land commissioners for Opelousas, and a receiver of public monies for Detroit vice Bates,
                            as Taylor whom you had nominated to the Senate will be transferred to Jeffersonville. 
                  With respectful attachment Your
                            obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    